

EXHIBIT 10.1


AMENDMENT NO. 3 TO RECEIVABLES FINANCING AGREEMENT
AND
REAFFIRMATION OF PERFORMANCE GUARANTY
This AMENDMENT NO. 3 TO RECEIVABLES FINANCING AGREEMENT AND REAFFIRMATION OF
PERFORMANCE GUARANTY (this “Amendment”), dated as of April 23, 2020, is entered
into by and among OLIN FINANCE COMPANY, LLC (“Olin Finance”), as borrower under
the Receivables Financing Agreement (as defined below) (in such capacity,
together with its successors and permitted assigns in such capacity, the
“Borrower”), OLIN CORPORATION (“Olin”), as initial servicer under the
Receivables Financing Agreement (in such capacity, together with its successors
and permitted assigns in such capacity, the “Servicer”), PNC BANK, NATIONAL
ASSOCIATION (“PNC”), as administrative agent under the Receivables Financing
Agreement (in such capacity, together with its successors and permitted assigns
in such capacity, the “Administrative Agent”), as a committed lender under the
Receivables Financing Agreement (in such capacity, together with its successors
and permitted assigns in such capacity, a “Committed Lender”), and as group
agent for the PNC Group under the Receivables Financing Agreement (in such
capacity, together with its successors and permitted assigns in such capacity, a
“Group Agent”), THE TORONTO-DOMINION BANK (“TD Bank”), as a related committed
lender under the Receivables Financing Agreement (in such capacity, together
with its successors and permitted assigns in such capacity, a “Related Committed
Lender” and together with PNC as a Committed Lender, the “Committed Lenders”)
and as group agent for the TD Bank Group under the Receivables Financing
Agreement (in such capacity, together with its successors and permitted assigns
in such capacity, a “Group Agent” and together with PNC as Group Agent, the
“Group Agents”), COMPUTERSHARE TRUST COMPANY OF CANADA, in its capacity as
trustee of RELIANT TRUST, by its U.S. Financial Services Agent, THE
TORONTO-DOMINION BANK, as conduit lender under the Receivables Financing
Agreement (in such capacity, together with its successors and permitted assigns
in such capacity, “Conduit Lender”) and the various other Lenders and Group
Agents from time to time party to the Receivables Financing Agreement, and
acknowledged and agreed to by PNC CAPITAL MARKETS LLC, as structuring agent (in
such capacity, together with its successors and permitted assigns in such
capacity, the “Structuring Agent”), and is reaffirmed by, with respect to
Section 11 hereof, Olin, as performance guarantor (in such capacity, together
with its successors and permitted assigns in such capacity, the “Performance
Guarantor”).
BACKGROUND
WHEREAS, the Borrower, the Servicer, the Persons from time to time party thereto
as Lenders and as Group Agents, the Administrative Agent, and, solely with
respect to Section 10.10 thereof, the Structuring Agent, entered into the
Receivables Financing Agreement as of December 20, 2016 (as amended, restated,
supplemented or otherwise modified as of the date hereof, the “Original
Receivables Financing Agreement”; as may be further amended, restated,
supplemented or otherwise modified from time to time, the “Receivables Financing
Agreement”);


1

--------------------------------------------------------------------------------




WHEREAS, the Performance Guarantor entered into the Performance Guaranty as of
December 20, 2016 (as may be further amended, restated, supplemented or
otherwise modified from time to time, the “Performance Guaranty”) in favor of,
and as accepted by, the Administrative Agent;
WHEREAS, TD Bank, as a Related Committed Lender and as Group Agent for the TD
Bank Group, Conduit Lender, and Olin Finance, as Borrower, entered into the
Assumption Agreement, dated as of April 23, 2020 (as may be amended, restated
supplemented or otherwise modified from time to time, the “Assumption
Agreement”) and effective immediately prior to the effectiveness of this
Amendment; and
WHEREAS, the parties hereto wish to further amend the Original Receivables
Financing Agreement pursuant to the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION 1.Definitions. Capitalized terms used but not defined in this Amendment
shall have the meanings assigned to them in the Receivables Financing Agreement.
SECTION 2.    Amendments to Original Receivables Financing Agreement. Effective
as of the date hereof and subject to the satisfaction of the conditions
precedent set forth in Section 4 hereof, the Original Receivables Financing
Agreement is hereby amended as follows:
(a)    The definitions of “Concentration Reserve Percentage”, “Dilution Ratio”,
“Dilution Reserve Percentage”, “Excess Concentration”, “Facility Limit”, “Loss
Horizon Ratio”, “Loss Horizon Terms Component” and “Loss Reserve Percentage” set
forth in Section 1.01 of the Original Receivables Financing Agreement are hereby
deleted and replaced in their entirety with the following, respectively:
“Concentration Reserve Percentage” means, at any time of determination, the
largest of: (a) the sum of the five (5) largest Obligor Percentages of the Group
D Obligors, (b) the sum of the three (3) largest Obligor Percentages of the
Group C Obligors, (c) the sum of the two (2) largest Obligor Percentages of the
Group B Obligors, and (d) the largest Obligor Percentage of the Group A
Obligors.
“Dilution Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100th of 1%, with 5/1000th of 1% rounded upward), computed as of the
last day of each Fiscal Month by dividing: (a) the aggregate amount of Deemed
Collections during such Fiscal Month (other than amounts that relate to amounts
covered by the Contractual Dilution Accrual), by (b) the aggregate initial
Outstanding Balance of all Pool Receivables generated by the Originators during
the month that is two months prior to such Fiscal Month.


2

--------------------------------------------------------------------------------




“Dilution Reserve Percentage” means, on any day, the product of (a) the Dilution
Horizon Ratio multiplied by (b) the sum of (i) 2.50 times the average of the
Dilution Ratios for the twelve (12) most recent Fiscal Months and (ii) the
Dilution Volatility Component.
“Excess Concentration” means the sum of the following amounts, without
duplication:
(a)
the sum of the amounts calculated for each of the Obligors equal to the excess
(if any) of (i) aggregate Outstanding Balance of the Eligible Receivables of
such Obligor, over (ii) the product of (x) such Obligor’s Concentration
Percentage, multiplied by (y) the aggregate Outstanding Balance of all Eligible
Receivables; plus

(b)
the excess (if any) of (i) the aggregate Outstanding Balance of all Eligible
Receivables, the Obligors of which are Governmental Authorities, net of any
other Excess Concentration amounts, over (ii) the product of (x) seven and one
half percent (7.5%), multiplied by (y) the aggregate Outstanding Balance of all
Eligible Receivables then in the Receivables Pool; plus

(c)
excess (if any) of (i) the aggregate Outstanding Balance of all Eligible
Receivables, the Obligors of which are Eligible Foreign Obligors organized in,
and whose principal place of business is in, a country that has a long-term
sovereign foreign-currency rating equal to or greater than “BBB-” by S&P and
“Baa3” by Moody’s, net of any other Excess Concentration amounts, over (ii) the
product of (x) ten percent (10.0%), multiplied by (y) the aggregate Outstanding
Balance of all Eligible Receivables then in the Receivables Pool; plus

(d)
excess (if any) of (i) the aggregate Outstanding Balance of all Eligible
Receivables, the Obligors of which are (A) Eligible Foreign Obligors organized
in, and whose principal place of business is in, a country that has a long-term
sovereign foreign-currency rating less than “BBB-” by S&P or “Baa3” by Moody’s,
and (B) Group A Obligors, Group B Obligors and Group C Obligors, net of any
other Excess Concentration amounts, over (ii) the product of (x) seven and one
half percent (7.50%), multiplied by (y) the aggregate Outstanding Balance of all
Eligible Receivables then in the Receivables Pool; plus

(e)
the excess (if any) of (i) the aggregate Outstanding Balance of all Eligible
In-Transit Receivables, over (ii) the product of (x) if a Ratings Event has
occurred and is continuing, zero percent (0.0%), otherwise, five percent (5.0%),
multiplied by (y) the aggregate Outstanding Balance of all Eligible Receivables
then in the Receivables Pool; plus

(f)
the excess (if any) of (i) the aggregate Outstanding Balance of all Eligible
Receivables, that have a due date greater than 90 days, but less than or equal
to 210 days after the original invoice date of such Eligible Receivables, net of
any other Excess Concentration amounts, over (ii) the product of (x) fifteen
percent (15.0%),



3

--------------------------------------------------------------------------------




multiplied by (y) the aggregate Outstanding Balance of all Eligible Receivables
then in the Receivables Pool.
“Facility Limit” means $250,000,000 as reduced or increased from time to time
pursuant to Section 2.02(e) or 2.02(g), as applicable. References to the unused
portion of the Facility Limit shall mean, at any time of determination, an
amount equal to (x) the Facility Limit at such time, minus (y) the Aggregate
Capital.
“Loss Horizon Ratio” means, for any Fiscal Month, the ratio (expressed as a
percentage and rounded to the nearest 1/100 of 1%, with 5/1000th of 1% rounded
upward) computed, as of the last day of such Fiscal Month, by dividing: (a) the
sum of (i) the aggregate initial Outstanding Balance of all Pool Receivables
generated by the Originators during the five (5) most recent Fiscal Months, plus
(ii) if the weighted average payment terms is greater than thirty (30) days, the
product of (x) the Loss Horizon Terms Component, and (y) the aggregate initial
Outstanding Balance of all Pool Receivables originated by the Originators during
the sixth (6th) most recent Fiscal Month; by (b) the Net Receivables Pool
Balance as of such date.
“Loss Horizon Terms Component” means (i) if the weighted average payment terms
is less than or equal to thirty (30) days, zero (0) or (ii) if the weighted
average payment terms is greater than thirty (30) days, the weighted average
payment terms minus thirty (30), divided by (B) thirty (30).
“Loss Reserve Percentage” means, at any time of determination, the product of
(a) 2.50, times (b) the highest average of the Default Ratios for any three
consecutive Fiscal Months during the twelve (12) most recent Fiscal Months,
times (c) the Loss Horizon Ratio.
(b)    Subsection (d) of the definition of “Eligible Receivables” set forth in
Section 1.01 of the Original Receivables Financing Agreement is hereby deleted
and replaced in its entirety with the following:
(d)    that does not have a due date that, subject to limitations set forth in
the definition of “Excess Concentration”, is more than two hundred ten (210)
days after the original invoice date of such Receivable;
(c)    Section 7.01(h) of the Original Receivables Financing Agreement is hereby
amended by deleting such subsection in its entirety and replacing it with the
following:
(h)    Payments on Receivables, Collection Accounts. The Borrower (or the
Servicer on its behalf) will, and will cause each Originator to, at all times,
instruct all Obligors to deliver payments on the Pool Receivables to a
Collection Account or a Lock-Box. The Borrower (or the Servicer on its behalf)
will, and will cause each Originator to, at all times, maintain such books and
records as are necessary to identify Collections received from time to time on
Pool Receivables and to segregate such Collections from other property of the
Servicer and the Originators. If any payments on the Pool Receivables or other
Collections are received by the Borrower, the Servicer or an Originator, it
shall hold such payments in


4

--------------------------------------------------------------------------------




trust for the benefit of the Administrative Agent, the Group Agents and the
other Secured Parties and promptly (but in any event within one (1) Business Day
after receipt) remit such funds into a Collection Account. The Borrower (or the
Servicer on its behalf) will cause each Collection Account Bank to comply with
the terms of each applicable Account Control Agreement. The Borrower shall not
instruct any Person other than the Obligors (and the Excluded Obligors to the
extent permitted pursuant to the proviso below) to deposit funds other than
Collections on Pool Receivables, other Collateral and remittances of funds for
Excluded Receivables (subject to the proviso below) into any Collection Account.
If such funds are nevertheless deposited into any Collection Account, the
Borrower (or the Servicer on its behalf) will within two (2) Business Days, (x)
identify and transfer such funds to the appropriate Person entitled to such
funds and (y) shall instruct such Person to no longer deposit any such funds
into any such Collection Account. Except as permitted by this Section, the
Borrower will not, and will not permit the Servicer, any Originator or any other
Person to commingle Collections or other funds to which the Administrative
Agent, any Group Agent or any other Secured Party is entitled, with any other
funds; provided, that, with respect to any Excluded Receivables the Obligor of
which is Oxy Vinyls, LP, on or before May 7, 2020, and with respect to all other
Excluded Receivables, on or before July 23, 2020, or such later date as it may
be consented to by the Majority Group Agents, such commingling shall be
permitted solely with respect to remittance of funds for Excluded Receivables;
provided, further, that with respect to any Excluded Receivables the Obligor of
which is Oxy Vinyls, LP, after May 7, 2020, and with respect to all other
Excluded Receivables, after July 23, 2020, the Borrower shall instruct the
Servicer, such Originator or such Person to (x) transfer such funds related to
the Excluded Receivables into an account other than a Collection Account, (y) no
longer deposit any such funds into any such Collection Account and (z) instruct
the Excluded Obligors to no longer deposit any such funds into any such
Collection Account. The Borrower shall only add a Collection Account (or a
related Lock-Box) or a Collection Account Bank to those listed on Schedule II to
this Agreement, if the Administrative Agent has received notice of such addition
and an executed and acknowledged copy of an Account Control Agreement (or an
amendment thereto) in form and substance acceptable to the Administrative Agent
from the applicable Collection Account Bank. The Borrower shall only terminate a
Collection Account Bank or close a Collection Account (or a related Lock-Box)
with the prior written consent of the Administrative Agent.
(d)    Section 7.02(f) of the Original Receivables Financing Agreement is hereby
amended by deleting such subsection in its entirety and replacing it with the
following:
(f)    Payments on Receivables, Collection Accounts. The Servicer will at all
times, instruct all Obligors to deliver payments on the Pool Receivables to a
Collection Account or a Lock-Box. The Servicer will, at all times, maintain such
books and records as are necessary to identify Collections received from time to
time on Pool Receivables and to segregate such Collections from other property
of the Servicer and the Originators. If any payments on the Pool Receivables or
other Collections are received by the Borrower, the Servicer or an Originator,
it shall hold such payments in trust for the benefit of the Administrative
Agent, the Group Agents and the other Secured Parties and promptly (but


5

--------------------------------------------------------------------------------




in any event within one (1) Business Day after receipt) remit such funds into a
Collection Account. The Servicer shall not instruct any Person other than the
Obligors (and the Excluded Obligors to the extent permitted pursuant to the
proviso below) to deposit funds other than Collections on Pool Receivables,
other Collateral and remittances of funds for Excluded Receivables (subject to
the proviso below) into any Collection Account. If such funds are nevertheless
deposited into any Collection Account, the Servicer will within two (2) Business
Days (x) identify and transfer such funds to the appropriate Person entitled to
such funds and (y) shall instruct such Person to no longer deposit any such
funds into any such Collection Account. Except as permitted by this Section, the
Servicer will not, and will not permit the Borrower, any Originator or any other
Person to commingle Collections or other funds to which the Administrative
Agent, any Group Agent or any other Secured Party is entitled, with any other
funds; provided, that, with respect to any Excluded Receivables the Obligor of
which is Oxy Vinyls, LP, on or before May 7, 2020, and with respect to all other
Excluded Receivables, on or before July 23, 2020, or such later date as it may
be consented to by the Majority Group Agents, such commingling shall be
permitted solely with respect to remittance of funds for Excluded Receivables;
provided, further, that with respect to any Excluded Receivables the Obligor of
which is Oxy Vinyls, LP, after May 7, 2020, and with respect to all other
Excluded Receivables, after July 23, 2020, the Servicer shall instruct the
Borrower, such Originator or such Person to (x) transfer such funds related to
the Excluded Receivables into an account other than a Collection Account, (y) no
longer deposit any such funds into any such Collection Account and (z) instruct
the Excluded Obligors to no longer deposit any such funds into any such
Collection Account. The Servicer shall only add a Collection Account (or a
related Lock-Box), or a Collection Account Bank to those listed on Schedule II
to this Agreement, if the Administrative Agent has received notice of such
addition and an executed and acknowledged copy of an Account Control Agreement
(or an amendment thereto) in form and substance acceptable to the Administrative
Agent from the applicable Collection Account Bank. The Servicer shall only
terminate a Collection Account Bank or close a Collection Account (or a related
Lock-Box) with the prior written consent of the Administrative Agent.
(e)    Section 9.01(f) of the Original Receivables Financing Agreement is hereby
amended by deleting such subsection in its entirety and replacing it with the
following:
(f)    (i) the average for three (3) consecutive Fiscal Months of: (A) the
Default Ratio shall exceed one hand a half percent (1.50%), (B) the Delinquency
Ratio shall exceed three percent (3.00%) or (C) the Dilution Ratio shall exceed
four and three quarters percent (4.75%) or (ii) the Days’ Sales Outstanding
shall exceed sixty (60) days;
(f)    Section 4.06 of the Original Receivables Financing Agreement is hereby
amended by deleting such section in its entirety and replacing it with the
following:
SECTION 4.06.    Successor Adjusted LIBOR or LMIR.
(a)    Benchmark Replacement. Notwithstanding anything to the contrary herein or
in any other Transaction Document, if the Administrative Agent determines that a
Benchmark Transition Event or an Early Opt-in Event has occurred, the
Administrative


6

--------------------------------------------------------------------------------




Agent and the Borrower may amend this Agreement to replace Adjusted LIBOR or
LMIR, as applicable, with a Benchmark Replacement; and any such amendment will
become effective at 5:00 p.m. New York City time on the fifth (5th) Business Day
after the Administrative Agent has provided such proposed amendment to all
Lenders, so long as the Administrative Agent has not received, by such time,
written notice of objection to such amendment from the Majority Group Agents.
Until the Benchmark Replacement is effective, each advance, conversion and
renewal of a Loan under Adjusted LIBOR or LMIR, as applicable, will continue to
bear interest with reference to Adjusted LIBOR or LMIR, as applicable; provided
however, during a Benchmark Unavailability Period (i) any pending selection of,
conversion to or renewal of a Loan bearing interest under Adjusted LIBOR or
LMIR, as applicable, that has not yet gone into effect shall be deemed to be a
selection of, conversion to or renewal of the Base Rate with respect to such
Loan, (ii) all outstanding Loans bearing interest under Adjusted LIBOR or LMIR,
as applicable, shall automatically be converted to the Base Rate at the
expiration of the existing Interest Period (or sooner, if Administrative Agent
cannot continue to lawfully maintain such affected Loan under Adjusted LIBOR or
LMIR, as applicable) and (iii) the component of the Base Rate based upon
Adjusted LIBOR or LMIR, as applicable, will not be used in any determination of
the Base Rate.
(b)    Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Transaction
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.
(c)    Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders of (i) the
implementation of any Benchmark Replacement, (ii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iii) the commencement of any
Benchmark Unavailability Period. Any determination, decision or election that
may be made by the Administrative Agent or the Majority Group Agents pursuant to
this Section 4.06 including any determination with respect to a tenor, rate or
adjustment or of the occurrence or non-occurrence of an event, circumstance or
date and any decision to take or refrain from taking any action, will be
conclusive and binding absent manifest error and may be made in its or their
sole discretion and without consent from any other party hereto, except, in each
case, as expressly required pursuant to this Section 4.06.
(d)    Certain Defined Terms. As used in this Section 4.06:
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate that
has been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a replacement rate or
the mechanism for determining such a rate by the Relevant Governmental Body or
(ii) any evolving or then-prevailing market convention for determining a rate of
interest as a


7

--------------------------------------------------------------------------------




replacement to Adjusted LIBOR or LMIR, as applicable, for U.S.
dollar-denominated credit facilities and (b) the Benchmark Replacement
Adjustment; provided that, if the Benchmark Replacement as so determined would
be less than zero, the Benchmark Replacement will be deemed to be zero for the
purposes of this Agreement.
“Benchmark Replacement Adjustment” means, with respect to any replacement of
Adjusted LIBOR or LMIR, as applicable, with an alternate benchmark rate for each
applicable Interest Period, the spread adjustment, or method for calculating or
determining such spread adjustment, (which may be a positive or negative value
or zero) that has been selected by the Administrative Agent and the Borrower (a)
giving due consideration to (i) any selection or recommendation of a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of Adjusted LIBOR or LMIR, as applicable, with the applicable
Benchmark Replacement (excluding such spread adjustment) by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a spread adjustment, or method for calculating or determining such
spread adjustment, for such replacement of Adjusted LIBOR or LMIR, as
applicable, for U.S. dollar-denominated credit facilities at such time and (b)
which may also reflect adjustments to account for (i) the effects of the
transition from Adjusted LIBOR or LMIR, as applicable, to the Benchmark
Replacement and (ii) yield- or risk-based differences between Adjusted LIBOR or
LMIR, as applicable, and the Benchmark Replacement.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to Adjusted LIBOR or LMIR, as applicable:
(1)    in the case of clause (1) or (2) of the definition of “Benchmark
Transition Event,” the later of (a) the date of the public statement or
publication of information referenced therein and (b) the date on which the
administrator of Adjusted LIBOR or LMIR, as applicable, permanently or
indefinitely ceases to provide Adjusted LIBOR or LMIR, as applicable; or


8

--------------------------------------------------------------------------------




(2)     in the case of clause (3) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to Adjusted LIBOR or LMIR, as applicable:
(1)     a public statement or publication of information by or on behalf of the
administrator of Adjusted LIBOR or LMIR, as applicable, announcing that such
administrator has ceased or will cease to provide Adjusted LIBOR or LMIR, as
applicable, permanently or indefinitely, provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide Adjusted LIBOR or LMIR, as applicable;
(2)     a public statement or publication of information by a Governmental
Authority having jurisdiction over the Administrative Agent, the regulatory
supervisor for the administrator of Adjusted LIBOR or LMIR, as applicable, the
U.S. Federal Reserve System, an insolvency official with jurisdiction over the
administrator for Adjusted LIBOR or LMIR, as applicable, a resolution authority
with jurisdiction over the administrator for Adjusted LIBOR or LMIR, as
applicable, or a court or an entity with similar insolvency or resolution
authority over the administrator for Adjusted LIBOR or LMIR, as applicable,
which states that the administrator of Adjusted LIBOR or LMIR, as applicable,
has ceased or will cease to provide Adjusted LIBOR or LMIR, as applicable,
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
Adjusted LIBOR or LMIR, as applicable; or
(3)     a public statement or publication of information by the regulatory
supervisor for the administrator of Adjusted LIBOR or LMIR, as applicable, or a
Governmental Authority having jurisdiction over the Administrative Agent
announcing that Adjusted LIBOR or LMIR, as applicable, is no longer
representative.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to Adjusted LIBOR
or LMIR, as applicable, and solely to the extent that Adjusted LIBOR or LMIR, as
applicable, has not been replaced with a Benchmark Replacement, the period (x)
beginning at the time that such Benchmark Replacement Date has occurred if, at
such time, no Benchmark Replacement has replaced Adjusted LIBOR or LMIR, as
applicable, for all purposes hereunder in accordance with Section 4.06 and (y)
ending at the time that a Benchmark Replacement has replaced Adjusted LIBOR or
LMIR, as applicable, for all purposes hereunder pursuant to Section 4.06.
“Early Opt-in Event” means a determination by the Administrative Agent that U.S.
dollar-denominated credit facilities being executed at such time, or that
include


9

--------------------------------------------------------------------------------




language similar to that contained in this Section 4.06, are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace Adjusted LIBOR or LMIR, as applicable.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
(g)    Section 4.07 of the Original Receivables Financing Agreement is hereby
amended by deleting such section in its entirety and replacing it with the
following:
SECTION 4.07.    LIBOR Notification. Section 4.06(a) of this Agreement provides
a mechanism for determining an alternative rate of interest in the event that
the London interbank offered rate is no longer available or in certain other
circumstances. The Administrative Agent does not warrant or accept any
responsibility for and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or other rates in the definition of “Adjusted LIBOR” or “LMIR”, as
applicable, or with respect to any alternative or successor rate thereto, or
replacement rate therefor.
(h)    Section 13.03(j) of the Original Receivables Financing Agreement is
hereby amended by deleting such subsection in its entirety and replacing it with
the following:
(j)    Pledge to a Federal Reserve Bank. Notwithstanding anything to the
contrary set forth herein, (i) any Lender, Program Support Provider or any of
their respective Affiliates may at any time pledge or grant a security interest
in all or any portion of its interest in, to and under this Agreement
(including, without limitation, rights to payment of Capital and Interest) and
any other Transaction Document to secure its obligations to a Federal Reserve
Bank or Bank of Canada, without notice to or the consent of the Borrower, the
Servicer, any Affiliate thereof or any Credit Party; provided, however, that
that no such pledge shall relieve such assignor of its obligations under this
Agreement.
(i)    Schedule I to the Original Receivables Financing Agreement is hereby
deleted and replaced in its entirety with the schedule set forth in Exhibit A
attached hereto.
(j)    Schedule III to the Original Receivables Financing Agreement is hereby
deleted and replaced in its entirety with the schedule set forth in Exhibit B
attached hereto.
(k)    Schedule V to the Original Receivables Financing Agreement is hereby
deleted and replaced in its entirety with the schedule set forth in Exhibit C
attached hereto.
SECTION 3.    Representations, Warranties and Enforceability. Each of the
Borrower and the Servicer hereby represents and warrants to the Administrative
Agent, the Group Agents, and the Lenders, as applicable, as of the date hereof
with respect to itself, as follows:


10

--------------------------------------------------------------------------------




(a)    the representations and warranties of it contained in Section 6.01 and
Section 6.02, as applicable, of the Receivables Financing Agreement are true and
correct in all material respects (unless such representations and warranties
contain a materiality qualification, in which case, such representations and
warranties shall be true and correct as made) on and as of the date hereof as
though made on and as of such date unless such representations and warranties by
their terms refer to an earlier date, in which case they shall be true and
correct in all material respects (unless such representations and warranties
contain a materiality qualification, in which case such representations and
warranties shall be true and correct as made) on and as of such earlier date;
(b)    no event has occurred and is continuing, or would result from this
Amendment, that constitutes an Event of Default or Unmatured Event of Default,
as set forth in Section 9.01 of the Receivables Financing Agreement; and
(c)    (i) the execution and delivery by it of this Amendment, and the
performance of its obligations under this Amendment and the Receivables
Financing Agreement, as amended hereby, are within its organizational powers and
have been duly authorized by all necessary action on its part and (ii) this
Amendment and the Receivables Financing Agreement, as amended hereby, are its
valid and legally binding obligations, enforceable in accordance with their
respective terms, subject, as to enforcement, to bankruptcy, insolvency,
reorganization and other laws of general applicability relating to or affecting
creditors’ rights and to general equity principles.
SECTION 4.    Conditions Precedent. The effectiveness of this Amendment is
subject to the satisfaction of all of the following conditions precedent:
(a)    The Administrative Agent shall have received a fully executed counterpart
of (i) this Amendment, (ii) the Amendment No. 2 to Purchase and Sale Agreement,
dated as of the date hereof, by and among the Originators (as defined therein),
Olin Finance, as buyer, and Olin, as the servicer, and acknowledged and agreed
to by the Group Agents, (iii) the Second Amended and Restated Fee Letter, dated
as of the date hereof, by and among PNC, as the Administrative Agent, as a
Committed Lender and as a Group Agent, and TD Bank, as a Related Committed
Lender and as a Group Agent, and Conduit Lender, and acknowledged and agreed to
by the Borrower and by the Structuring Agent and (iv) the Assumption Agreement,
dated as of the date hereof, by and between TD Bank, as a Related Committed
Lender and as a Group Agent, Conduit Lender, and Olin Finance, as Borrower
(collectively, the “Amendment Documents”).
(b)    Each Group Agent shall have received favorable opinions addressed to each
Group Agent, in form and substance satisfactory to such Group Agents, from
counsel to the Borrower, the Servicer and the Performance Guarantor covering
certain corporate, enforceability and no conflicts matters as may be reasonably
requested by such Group Agents.
(c)    TD Bank, as a Group Agent, shall have received favorable reliance letters
addressed to it, in form and substance satisfactory to it, from counsel to the
Borrower, the Servicer, the Performance Guarantor and the Originators with
respect to each opinion delivered in connection with the closing of the
Receivables Financing Agreement on December 20, 2016.


11

--------------------------------------------------------------------------------




(d)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent shall have reasonably requested on or
prior to the date hereof.
(e)    PNC, as the Administrative Agent, as a Committed Lender and as the Group
Agent for the PNC Group, TD Bank, as a Related Committed Lender and as the Group
Agent for the TD Bank Group, and Conduit Lender, in each case, under the
Receivables Financing Agreement, as applicable, shall have received all fees and
other amounts due and payable to it under the Transaction Documents and in
connection with the Amendment Documents on or prior to the date hereof,
including, to the extent invoiced, payment or reimbursement of all fees and
expenses (including reasonable and documented out-of-pocket fees, charges and
disbursements of counsel) required to be paid or reimbursed on or prior to the
date hereof. To the extent such fees and other amounts have not yet been
invoiced, the Borrower agrees to remit payment to the applicable party promptly
upon receipt of such invoice.
(f)    No Event of Default or Unmatured Event of Default, as set forth in
Section 9.01 of the Receivables Financing Agreement, shall have occurred and be
continuing.
(g)    Each Group Agent shall have received a fully executed copy of an
amendment to the Limited Liability Company Agreement of the Borrower, in form
and substance satisfactory to such Group Agents, conforming the registered agent
of the Borrower to the Borrower’s certificate of formation, and by release of
their respective signatures hereto, each Group Agent consents to such amendment.
SECTION 5.    Amendment. The Borrower, the Servicer, the Administrative Agent,
the Group Agents, the Lenders, and, with respect to Section 11 hereof, the
Performance Guarantor, hereby agree that the provisions and effectiveness of
this Amendment shall apply to the Receivables Financing Agreement as of the date
hereof. Except as amended by this Amendment, the Receivables Financing Agreement
remains unchanged and in full force and effect. This Amendment is a Transaction
Document.
SECTION 6.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart hereof by facsimile or other
electronic means shall be equally effective as delivery of an originally
executed counterpart.
SECTION 7.    Captions. The headings of the Sections of this Amendment are
provided solely for convenience of reference and shall not modify, define,
expand or limit any of the terms or provisions of this Amendment.
SECTION 8.    Successors and permitted assigns. The terms of this Amendment
shall be binding upon, and shall inure to the benefit of, the Borrower, the
Servicer, the Administrative Agent, the Group Agents, the Lenders, and, with
respect to Section 11 hereof, the Performance Guarantor and their respective
successors and permitted assigns.


12

--------------------------------------------------------------------------------




SECTION 9.    Severability. Any provision of this Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
SECTION 10.    Governing Law and Jurisdiction. The provisions of the Receivables
Financing Agreement with respect to governing law, jurisdiction, and agent for
service of process are incorporated in this Amendment by reference as if such
provisions were set forth herein.
SECTION 11.    Ratification of Performance Guarantee. After giving effect to the
Amendment Documents, all of the provisions of the Performance Guaranty shall
remain in full force and effect and the Performance Guarantor hereby ratifies
and affirms the Performance Guaranty and acknowledges that the Performance
Guaranty has continued and shall continue in full force and effect in accordance
with its terms.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






13

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Amendment by their
duly authorized officers as of the date first above written.
OLIN FINANCE COMPANY, LLC,
as the Borrower
By: /s/ Teresa M. Vermillion            
Name: Teresa M. Vermillion            
Title: V.P. & Treasurer            
OLIN CORPORATION,
as the Servicer
By: /s/ Teresa M. Vermillion            
Name: Teresa M. Vermillion            
Title: V.P. & Treasurer            






Amendment 3 to RFA (Olin)
S-1



--------------------------------------------------------------------------------






Acknowledged and reaffirmed by, with respect to Section 11 hereof, as of the
date first written above:                
OLIN CORPORATION,
as the Performance Guarantor
By: /s/ Teresa M. Vermillion            
Name: Teresa M. Vermillion            
Title: V.P. & Treasurer            


Amendment 3 to RFA (Olin)
S-2



--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION,
as the Administrative Agent
By: /s/ Michael Brown            
Name: Michael Brown            
Title:     Senior Vice President            
PNC BANK, NATIONAL ASSOCIATION,
as the Group Agent for the PNC Group
By: /s/ Michael Brown            
Name: Michael Brown            
Title:     Senior Vice President            
PNC BANK, NATIONAL ASSOCIATION,
as a Committed Lender
By: /s/ Michael Brown            
Name: Michael Brown            
Title:     Senior Vice President            




Amendment 3 to RFA (Olin)
S-3



--------------------------------------------------------------------------------






THE TORONTO-DOMINION BANK,
as the Group Agent for the TD Bank Group
By: /s/ Luna Mills                
Name: Luna Mills                
Title: Managing Director            
THE TORONTO-DOMINION BANK,
as a Related Committed Lender
By: /s/ Luna Mills                
Name: Luna Mills                
Title: Managing Director            
COMPUTERSHARE TRUST COMPANY OF CANADA, in its capacity as trustee of RELIANT
TRUST, by its U.S. Financial Services Agent, the TORONTO-DOMINION BANK,
as Conduit Lender for the TD Bank Group
By: /s/ Luna Mills                
Name: Luna Mills                
Title: Managing Director            


Amendment 3 to RFA (Olin)
S-4



--------------------------------------------------------------------------------




Acknowledged and agreed to by, as of the date first written above:    
PNC CAPITAL MARKETS LLC,
as the Structuring Agent
By: /s/ Michael Brown            
Name: Michael Brown            
Title: Managing Director            






Amendment 3 to RFA (Olin)
S-5



--------------------------------------------------------------------------------






Exhibit A to Amendment 3 to RFA
SCHEDULE I
Commitments
PNC Group
 
 
Party
Capacity
Maximum Commitment
PNC
Committed Lender
$150,000,000
PNC
Group Agent
N/A
TD Bank Group
TD Bank
Related Committed Lender
$100,000,000
TD Bank
Group Agent
N/A









Exh. A-1

--------------------------------------------------------------------------------






Exhibit B to Amendment 3 to RFA
SCHEDULE III
Notice Addresses
(A)    in the case of the Borrower, at the following address:
Olin Finance Company, LLC
190 Carondelet Plaza, Suite 1530
Clayton, MO 63105
Attention: Teresa M. Vermillion
Telephone: (314) 480-1443
Facsimile: (314) 480-1487
Email: TMVermillion@olin.com
(B)    in the case of the Servicer, at the following address:
Olin Corporation
190 Carondelet Plaza, Suite 1530
Clayton, MO 63105
Attention: Teresa M. Vermillion
Telephone: (314) 480-1443
Facsimile: (314) 480-1487
Email: TMVermillion@olin.com
(C)    in the case of PNC or the Administrative Agent, at the following address:
PNC Bank, National Association
300 Fifth Avenue
Pittsburgh, PA 15222
Attention: Robyn Reeher
Telephone: (412) 768-3090
Facsimile: (412) 762-9184
Email: robyn.reeher@pnc.com
(D)    in the case of TD Bank or the Conduit Lender, at the following address:  
The Toronto-Dominion Bank
130 Adelaide Street West, 12th Floor
Toronto, ON, M5H 3P5
Attention: ASG Asset Securitization
Telephone: (416) 307-6035
Email: ASGOperations@tdsecurities.com






Exh. B-1

--------------------------------------------------------------------------------






(E)    in the case of any other Person, at the address for such Person specified
in the other Transaction Documents; in each case, or at such other address as
shall be designated by such Person in a written notice to the other parties to
this Agreement.




Exh. B-2

--------------------------------------------------------------------------------






Exhibit C to Amendment 3 to RFA
SCHEDULE V
Financial Covenant
Financial Covenant Definitions.
“Consolidated Net Leverage Ratio” shall have the same meaning attributed to such
term in the Credit Agreement.
“Credit Agreement” means that certain Credit Agreement, dated as of July 16,
2019, by and among Olin, Blue Cube Spinco LLC (“Blue Cube”), the lenders listed
on the signature pages thereof, and Wells Fargo Bank, National Association, as
administrative agent (“Wells Fargo”), as amended by that certain First Amendment
to Credit Agreement, dated as of December 20, 2019, by and among Olin, Blue
Cube, the lenders listed on the signature pages thereof, and Wells Fargo, and so
long as PNC and TD Bank are each a lender under the Credit Agreement as may be
further amended, restated, amended and restated, supplemented, waived, extended,
refinanced, replaced or otherwise modified from time to time.
Financial Covenant.
Olin, so long as it is the Servicer or Performance Guarantor, shall comply with
the Consolidated Net Leverage Ratio as required by the Credit Agreement.






Exh. C-1